Exhibit 10.7 March 23, 2011 C. Christian Kirley Bigelow Income Properties 4801 Main Street, Suite 1000 Kansas City, MO 64112 Re:Agreement for Business Wire, Inc. to Provide XBRL Services Dear Chris, Business Wire is pleased to offer Bigelow Income Properties, LLC. ("Company") Business Wire's XBRL Services ("Services") on the following terms: For the period commencing April 1, 2011 and ending May 31, 2012, Business Wire will provide the following Services to Bigelow Income Properties, LLC. for $7,500.00 (as long as the financials remain at the same level of simplicity as reviewed in March 2011) to be invoiced upon commencement of work. 1.
